DETAILED ACTION
This office action is in response to the communication received October 16, 2020 concerning application number 15/837,661.
The terminal disclaimer filed October 19, 2020 regarding patent number 9,839,743 is acknowledged.
This action is made non-final due to the use of different prior art made in rejections below as well as to the addition of a new nonstatutory double patenting rejection and new 35 USC 112, second paragraph rejections. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The previous obviousness double patenting rejection regarding patent number 9,839,743 is withdrawn in response to the filed terminal disclaimer. 
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Objections
Claims 2, 3, and 6 are objected to because of the following informalities:  “further comprising” in line 1 should be “further comprises.”  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “further comprising” in lines 1-2 should be “further comprises.”  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “further comprising” in line 1 should be “further comprises.”  Additionally, claim 11 does not end in a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “disposable housing assembly comprising;” renders the claim indefinite as it is unclear what the disposable housing assembly comprises. 
	Claims 2-8 are rejected as dependents of claim 1. 
Claim 3 recites the limitation "the reservoir" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 are rejected as dependents of claim 3.
Regarding claim 13, the limitation “a disposable housing assembly comprising:” renders the claim indefinite as it is unclear what the disposable housing assembly comprises, as it seems to be a separate part from the vial adapter due to the indentations of them both and from the disclosure of the application.
Claims 14-16 are rejected as dependents of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (Pub. No. US 2008/0119790) in view of Needle et al. (Pub. No. US 2006/0122562) and further in view of Forman et al. (US 4,759,756).

Hawkins does not disclose this specific embodiment having a fill adapter base configured to releasably engage a reservoir assembly of the infusion pump assembly. However, Hawkins discloses a fill adapter base configured to releasably engage a reservoir assembly of the infusion pump assembly (see paragraphs 11-13).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the fill adapter base configured to releasably engage a reservoir assembly of the infusion pump assembly, as disclosed by Hawkins, in order to easily replace parts when they malfunction or are contaminated. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the reservoir assembly and base be separable/releasable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179, and it is easier to replace or fix parts when they are separable.
Hawkins does not disclose a volume control mechanism to adjust an available fill volume of a reservoir of the infusion pump assembly, containing a turn dial.

Hawkins and Needle, as described above, do not disclose at least two vial fingers having a spring force and a bent portion and configured to maintain the position of the fluid vial wherein the fluid vial overcomes the spring force, wherein when the vial adapter assembly is attached to the fluid vial, a predetermined length of separation distance is maintained between the bent portion and a top portion of the fluid vial, wherein when the fluid vial is removed from the vial adapter, the fluid vial first moves the predetermined length of separation distance and the bent portion catches the top portion of the fluid vial, and wherein a tip of a needle is removed from the fluid in the fluid vial and is located inside the septum, whereby the fluid in the fluid vial will not continue to flow when the vial adapter is being removed from the fluid vial. 
However, it is commonly known in the art to add fingers having a spring force configured to maintain the position of a vial wherein the fluid vial overcomes the spring force, as disclosed by Forman (see Fig. 1-14, fingers 90, Fig. 7 shows spring force configured to maintain the position of the vial and the vial has to be pushed into that position, overcoming the spring force of the fingers). Additionally, Forman discloses the at least two vial fingers having a bent portion 224 and when the fluid vial is attached via the vial fingers, a predetermined length of separation distance is maintained between the 
This claim is not interpreted as requiring a septum, as the fill adapter system is interpreted as requiring certain configurations with respect to a fluid vial, yet that fluid vial is not required by the claimed fill adapter system. Consequently, a vial with a septum can interact with the system as required by claim 1. 
	Regarding claim 3, teachings of Hawkins, Needle, and Forman are described above and Hawkins further discloses that the vial adapter assembly further comprises a second needle 336 having a first end 347 configured to penetrate the septum of the fluid vial 132 (see Fig. 4, if vial has a septum, the second needle would be configured to penetrate it) and a second end configured to penetrate a septum 226 of the reservoir 112 of the infusion pump assembly to allow transfer of fluid from the fluid vial to the reservoir of the infusion pump assembly in response to air being pumped into the fluid vial (see Figures 4-6, paragraphs 32-35). 
Regarding claim 4, teachings of Hawkins, Needle, and Forman are described above and Hawkins further discloses a needle carriage 337 adapted to carry the first needle and the second needle, wherein the needle carriage is slidably attached to the interior of the vial adapter assembly, wherein the needle 
Regarding claim 5, teachings of Hawkins, Needle, and Forman are described above and this combination of references further discloses when the fluid vial is removed from the at least two vial fingers having a bent portion, the fluid vial first moves the predetermined distance and the bent portion catches the top portion of the fluid vial (see rejection of claim 1 above explaining this feature). The vial adapter assembly taught by this combination of Hawkins, Needle, and Forman would cause, when the vial is being removed from the assembly, the needles to go from being attached to the inside of the fluid vial via the septum (see above, the needles go through the septum in order to gain access to the inside of the vial), to not being connected with the fluid inside the vial during removal of the needles from the vial/septum.  Once the needles are no longer connected to the fluid inside, the fluid in the fluid vial will not flow through the needle.
Regarding claim 7, teachings of Hawkins, Needle, and Forman are described above and this combination of references further discloses the volume control mechanism further comprising a push plate, wherein the turn dial actuates the push plate and wherein the push plate adjusts the available fill volume of a reservoir of the infusion pump assembly (see rejection of claim 1, volume control mechanism of Needle includes these features and is part of system of Hawkins, Needle, and Forman). 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins in view of Needle and further in view of Forman as applied to claim 2 above, and further in view of Uber, III et al. (Pub. No. US 2004/0254525).
Regarding claim 6, teachings of Hawkins, Needle, and Forman are described above but these references do not specifically disclose the vial adapter assembly further comprising a hydrophobic filter within a fluid path of the first needle.  
.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins in view of Needle and further in view of Forman as applied to claim 1 above, and further in view of Hickle (Pub. No. US 2004/0073177).
Regarding claim 8, teachings of Hawkins, Needle, and Forman are described above but these references do not specifically disclose a weight scale determining the weight of the infusion assembly before filling a volume of fluid and the weight scale determining the weight of the infusion assembly after the reservoir is filled to a volume.
However, Hickle discloses an infusion assembly with reservoir 34 and vial adapter 10 comprising a needle 12 and further comprising a weight scale (see Figure 4, paragraphs 60, 73). It would have been obvious for one of ordinary skill in the art at the time of invention to use the weight scale in the infusion assembly as disclosed by Hickle in the fill adapter apparatus disclosed by Hawkins, Forman, and Needle in order to measure the weight before and after fluid flows out of reservoir 34 as taught by Hickle (see para. 73).
Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins in view of Needle and further in view of Forman and further in view of Kaemmerer (Pub. No. US 2008/0119787).
Regarding claims 9 and 10, Hawkins discloses a fill adapter system 330 (alternately, 130) for an infusion pump assembly 210 (alternately, 110) comprising a housing assembly 220 (or 120) capable of 
Hawkins does not disclose this specific embodiment having a fill adapter configured to releasably engage a reservoir assembly of the infusion pump assembly. However, Hawkins discloses a fill adapter base configured to releasably engage a reservoir assembly of the infusion pump assembly (see para. 11-13).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the fill adapter base configured to releasably engage a reservoir assembly of the infusion pump assembly, as disclosed by Hawkins, in order to easily replace parts when they malfunction or are contaminated. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the reservoir assembly and base be separable/releasable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179, and it is easier to replace or fix parts when they are separable.
Hawkins does not disclose a volume control mechanism to adjust an available fill volume of a reservoir of the infusion pump assembly, containing a turn dial.

Hawkins and Needle do not specifically disclose the reservoir comprising an at least partially collapsible membrane assembly. 
Kaemmerer discloses a reservoir comprising a collapsible membrane assembly to help move contents out of the chamber (see abstract). It would have been obvious to a person having ordinary skill in the art at the time of invention to include a collapsible membrane in the reservoir of Hawkins in order to help move contents out of the chamber, as taught by Kaemmerer. 
Hawkins, Kaemmerer, and Needle, as described above, do not disclose at least two vial fingers having a spring force and a bent portion and configured to maintain the position of the fluid vial wherein the fluid vial overcomes the spring force, wherein when the vial adapter assembly is attached to the fluid vial, a predetermined length of separation distance is maintained between the bent portion and a top portion of the fluid vial, wherein when the fluid vial is removed from the vial adapter, the fluid vial first moves the predetermined length of separation distance and the bent portion catches the top portion of the fluid vial. 
However, it is commonly known in the art to add fingers having a spring force configured to maintain the position of a vial wherein the fluid vial overcomes the spring force, as disclosed by Forman 
This claim is not interpreted as requiring a septum, as the fill adapter system is interpreted as requiring certain configurations with respect to a fluid vial, yet that fluid vial is not required by the claimed fill adapter system. Consequently, a vial with a septum can interact with the system as required by claim 9. 
Regarding claim 11, Hawkins, Kaemmerer, Forman, and Needle as described above do not disclose a volume control mechanism to adjust an available fill volume of a reservoir of the infusion pump assembly, containing a turn dial and push plate, wherein the turn dial actuates the push plate and wherein the push plate adjusts the available fill volume of a reservoir of the infusion pump assembly, as disclosed in the specification (see page 5, lines 18-20, page 6, lines 3-6).  
. 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins in view of Kaemmerer and further in view of Forman and further in view of Needle as applied to claim 9 above, and further in view of Hickle.
Regarding claim 12, teachings of Hawkins, Needle, Kaemmerer, and Forman are described above but these references do not specifically disclose a weight scale determining the weight of the infusion assembly before filling a volume of fluid and the weight scale determining the weight of the infusion assembly after the reservoir is filled to a volume.
However, Hickle discloses an infusion assembly with reservoir 34 and vial adapter 10 comprising a needle 12 and further comprising a weight scale (see Figure 4, paragraphs 60, 73). It would have been obvious for one of ordinary skill in the art at the time of invention to use the weight scale in the infusion assembly as disclosed by Hickle in the fill adapter apparatus disclosed by Hawkins, Forman, Kaemmerer and Needle in order to measure the weight before and after fluid flows out of reservoir 34 as taught by Hickle (see para. 73).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-8, 13, 14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-9 of U.S. Patent No. 10,188,787, hereinafter ‘787. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of ‘787 discloses all limitations required by claim 1 of the current application, including a disposable housing assembly as everything the housing assembly comprises is disclosed and the whole system is capable of being thrown away (disposable).
Regarding claim 2, claim 1 of ‘787 discloses all limitations required by claim 2 of the current application.
Regarding claim 3, claim 1 of ‘787 discloses all limitations required by claim 3 of the current application.
Regarding claim 4, claim 1 of ‘787 discloses all limitations required by claim 4 of the current application.
Regarding claim 5, claim 1 of ‘787 discloses all limitations required by claim 5 of the current application.
Regarding claim 6, claim 2 of ‘787 discloses all limitations required by claim 6 of the current application.
Regarding claim 7, claim 3 of ‘787 discloses all limitations required by claim 7 of the current application.
Regarding claim 8, claim 4 of ‘787 discloses all limitations required by claim 8 of the current application.

Regarding claim 14, claim 9 of ‘787 discloses all limitations required by claim 14 of the current application.
Regarding claim 16, claim 8 of ‘787 discloses substantially all limitations required by claim 16 of the current application except for the needle carriage adapted to carry a first needle and a second needle, which is disclosed in claim 1 of ‘787. It would have been obvious to add this feature to those disclosed in claim 8 of ‘787, as both claims include a vial adapter comprising a needle carriage and are disclosed in the same patent. 
Claims 9-12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,188,787 in view of Kaemmerer.
Regarding claim 9, claim 5 of ‘787 discloses substantially all limitations of claim 9 of the current application except for the reservoir comprising an at least partially collapsible membrane assembly.
Kaemmerer discloses a reservoir comprising a collapsible membrane assembly to help move contents out of the chamber (see abstract). It would have been obvious to a person having ordinary skill in the art at the time of invention to include a collapsible membrane in the reservoir of ‘787 in order to help move contents out of the chamber, as taught by Kaemmerer. 
Regarding claim 10, claim 5 of ‘787 discloses the additional limitations required by claim 10 of the current application.
Regarding claim 11, claim 6 of ‘787 discloses the additional limitations required by claim 11 of the current application.

Regarding claim 15, claim 8 of ‘787 discloses substantially all limitations of claim 15 of the current application except for a reservoir, the reservoir comprising an at least partially collapsible membrane assembly.
Kaemmerer discloses a reservoir comprising a collapsible membrane assembly to help move contents out of the chamber (see abstract). It would have been obvious to a person having ordinary skill in the art at the time of invention to include a collapsible membrane in the reservoir of ‘787 in order to help move contents out of the chamber, as taught by Kaemmerer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781